Citation Nr: 1545245	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-27 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of back injury. 

2.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to August 1971. 

These matters come on appeal before the Board of Veterans' Appeal from a May 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Atlanta, Georgia (RO), which declined to reopen a previously denied claim for service connection for residuals of back injury.  The RO reopened the matter in an October 2011 statement of the case (SOC), but confirmed and continued the denial of the underlying claim.  The Veteran has perfected his appeal. 

In August 2015, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for residuals of back injury because the evidence failed to demonstrate that his current lumbar spine disorder was related to his period of service.  Although the Veteran initiated an appeal as to the denial of his claim, he failed to submit a timely substantive appeal following the issuance of an April 2008 statement of the case. 
 
 2.  The additional evidence associated with the claims folder subsequent to the RO's August 2006 rating decision relates to an unestablished fact (medical evidence that relates the Veteran's current lumbar spine disorder to his period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

The August 2006 RO rating decision which denied the Veteran's service connection claim for residuals of back injury is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied service connection claim, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

The Veteran seeks entitlement to service connection for lumbar spine disorder.  Implicit in the claim is his petition to reopen the previously denied claim for entitlement to service connection for residuals of back injury.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran originally filed a claim for service connection for residuals of back injury in July 1972.  VA sent him a letter in October 1972 asking him for additional information regarding his claim, but the Veteran failed to respond.  The claim was abandoned.  In February 2006, the Veteran again filed a claim for entitlement to service connection for residuals of back injury, and the RO denied his claim in an August 2006 rating decision.  The Veteran's claim was denied because the evidence failed to show that his current lumbar spine disorder was related to his period of service.  Although the Veteran initiated an appeal as to the RO's 2006 denial, he failed to submit a timely substantive appeal following the issuance of an April 2008 statement of the case.  The August 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Veteran now seeks to reopen his previously denied claim for service connection.  Upon review of the record, the Board finds that the evidence received since these last final rating decisions is new and material.  Specifically, the evidence of record now contains a September 2011 private medical statement which provides a positive medical link between the Veteran's current lumbar spine condition and his period of service. 

In Shade v. Shinseki, 24 Vet.App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claim.  As such, and presuming its credibility, the evidence received since the last final rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of entitlement to service connection for residuals of back injury.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for residuals of back injury is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disorder.  He asserts that he injured his low back during his period of service when he fell down a telephone pole and he land on his back on top of a fence.  He believes that his current diagnosed lumbar spine disorder is related to that in-service injury.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

A review of the Veteran's service treatment records does not reflect any complaints of back problems, and the Veteran's spine was evaluated as normal on April 1971 examination prior to separation.  However, the record does contain private x-ray evidence of spondylolisthesis of L5-S1 dated in July 1972, which comes only a year after his separation from service.  The Veteran denies any injury between his separation from service and the date of the July 1972 x-ray.  The Veteran reports that his back problems have progressively worsened over the years since his period of service, and subsequent x-ray film reveals findings of L5 spondylolysis with advanced spondylolisthesis and advanced degenerative changes at L5-SI.  

In addition, the record contains the September 2011 private medical statement that links the Veteran's current L5-SI condition to his period of service.  However, that medical statement fails to provide a sufficient rational statement in support of the medical conclusion.  A remand is needed to provide the Veteran with a VA examination in order to obtain a medical opinion on the nature and etiology of his claimed lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records. Authorized release forms should be provided. 
 
 2.  The claims folder should be updated with any relevant VA treatment records from 2012 to the present. 
 
 3.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of the claimed lumbar spine disorder found to be present.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his lumbar spine and any tests deemed necessary.

 Based on a review of the record and the clinical findings from examination, the examiner should provide opinions on the following. 

 a).  Identify the nature of the Veteran's lumbar spine disorder.  (Please specify the diagnosis (or diagnoses).) 

 b).  For any diagnosed lumbar spine disorder, provide an opinion on whether it is at least as likely as not (50 percent or greater probability): (i) that such condition had its onset during the Veteran's period of active duty; or, (ii) that such disorder is related to or was otherwise caused by any injury that occurred during service? 

In doing so, the examiner should consider the Veteran's report of in-service back injury and subsequent back complaints, as well as his post-service July 1972 private x-ray film findings of spondylolisthesis of L5-S1.  The examiner should also provide a statement reconciling any contrary medical evidence of record, including the 2011 private medical statement of record that suggest that the Veteran's lumbar spine disorder is related to his period of service.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  If the examiner is unable to provide any opinion requested, then he or she must state so and why.

4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


